        18-13098-mg                             Doc 22                Filed 11/13/18        Entered 11/13/18 23:01:24         Main Document
                                                                                           Pg 1 of 4 Questions?
                                                                                                           Contact NY’s 529 Plan: 1−877−697−2837
                                                                                                           Monday through Friday
                                                                                                           8:00 a.m. to 9:00 p.m. Eastern time.
                                                                                                           Email:
                                                                                                           NY529@nysaves.org
                                                                                                           Internet Access at:
                                                                                                           www.nysaves.org
                                                                                                           Learn About Upromise at:
                                                                                                           http://www.upromise.com/nyd


                               Lee A Bressler
                       41467




                               120 E 87TH ST APT R20G
                               NEW YORK NY 10128−1412




  Recent federal tax reform legislation allows withdrawals from 529 programs of up to $10,000 per year per beneficiary to cover
  K−12 tuition expenses. Although these withdrawals are not taxed at the federal level, New York State taxpayers would be
  required to repay any state tax benefits that have accrued on contributions. Please see the program website
  www.nysaves.org for more information or call the toll−free hotline at 1−877−NYSAVES.
  Saving for college with your NY 529 program? Don’t miss out on your 2018 New York state tax deduction. Contribute to your
  account by December 31, 2018. Consult the Plan Disclosure Booklet for more details and qualifications.

  Put your college savings on your holiday wish list with Ugift®. Invite family and friends to make a gift contribution to your Direct
  Plan account.

  Ugift is a registered service mark of Ascensus Broker Dealer Services, LLC.


Account Statement                                                                                                                       Statement Period
                                                                                                                          July 1, 2018 − September 30, 2018

 Account Owner                                                                  Beneficiary                             Account #    Account Type
 Mr. Lee A Bressler                                                             Eden J Bressler                         307755435−01 Individual 529


Statement Summary
Account Balance Period Beginning (07/01/2018)                                                                                                   $6,597.66
Account Balance Period Ending (09/30/2018)                                                                                                      $6,935.55
                                                                                                  Statement             Year−to−date
                                                                                                      Totals                  Totals
Current Year Contributions − All Sources                                                               $0.00                   $0.00



 Investment Summary
Portfolio Name                                                                                        Units            Unit Price           Value
Aggressive Growth Portfolio                                                                        195.3125               $35.51         $6,935.55

                                                                                                       Total Portfolio Net Worth:        $6,935.55
                                                                                                                        Principal:       $3,000.00
                                                                                                                        Earnings:        $3,935.55




                                                                                                                                                     Page 1 of 2
103634 TR4   41467 P56964 3100003   398208 STM 307755435−01 EDY −P1   1041467     −2
     18-13098-mg              Doc 22         Filed 11/13/18            Entered 11/13/18 23:01:24                      Main Document
Investment Summary (Continued)                                        Pg 2 of 4

Annualized Personal Rate of Return (as of 09/30/2018)                                1 Year             3 Year              5 Year             10 Year
                                                                                     12.55%             14.84%              11.95%               N/A
A note about performance. Your personal performance is based on the performance of your investments and on the timing and amount of your
purchases and redemptions. Therefore, your personal performance may differ¥perhaps greatly¥from the performance of the investments themselves.

Calculation method. Personal performance uses a formula called internal rate of return (IRR), which is a dollar−weighted return. IRR takes into
account new money coming into your investment, as well as how long that money has been held. Don’t confuse your personal rate of return with those
posted for funds and indexes. The returns presented in these instances use a time−weighted calculation, which does not take cash flow into
consideration.

Past performance. Past performance is not a guarantee of future performance. You should monitor your personal performance over an extended
period of time and consider other factors¥investment objectives, time horizon, risk tolerance, personal financial situation, and tax implications¥before
making changes to your portfolio.

Performance presented is for applicable time frames since initial investment. Accounts with a zero balance at either the beginning or end of the time
period shown will not calculate a personal rate of return and hence will show a zero return.


Investment Allocations                                                                                                                (As of 09/30/2018)

Portfolio Name                                                                                                            Allocation Percentage *
Aggressive Growth Portfolio                                                                                                            100%
 * Investment allocations are effective for all future contributions and do not necessarily reflect the current allocation of assets in your account.




Before you invest, consider whether your or the beneficiary’s home state offers any state tax or other benefits that
are only available for investments in that state’s qualified tuition program. Other state benefits may include financial
aid, scholarship funds, and protection from creditors.

The Comptroller of the State of New York and the New York State Higher Education Services Corporation are the
Program Administrators and are responsible for implementing and administering the Direct Plan. Ascensus Broker
Dealer Services, Inc., and Ascensus Investment Advisors, LLC, serve as Program Manager and Recordkeeping and
Servicing Agent, respectively, and are responsible for day−to−day operations. The Vanguard Group, Inc., serves as
the Investment Manager. Vanguard Marketing Corporation markets, distributes, and underwrites the Direct Plan.

No guarantee: None of the State of New York; its agencies; the Federal Deposit Insurance Corporation (FDIC); The
Vanguard Group, Inc.; Ascensus Broker Dealer Services, Inc.; nor any of their applicable affiliates insures accounts
or guarantees the principal deposited therein or any investment returns on any account or investment portfolio.

New York’s 529 College Savings Program currently includes two separate 529 plans. The Direct Plan is sold
directly by the Program. You may also participate in the Advisor Plan, which is sold exclusively through financial
advisors and has different investment options and higher fees and expenses as well as financial advisor
compensation.

Municipal securities customer education and protection disclosure
Vanguard Marketing Corporation is a broker−dealer registered with the U.S. Securities and Exchange
Commission and the Municipal Securities Rulemaking Board (MSRB). An investor brochure that describes the
protections that may be provided by the MSRB rules and how to file a complaint with an appropriate regulatory
authority can be obtained from the MSRB through its website (msrb.org).

Upromise and the Upromise logo are registered service marks of Upromise, Inc.




                                                                                                                         July 1, 2018 − September 30, 2018

Lee A Bressler / 307755435−01                                                                                                                    Page 2 of 2
        18-13098-mg                             Doc 22                Filed 11/13/18    Entered 11/13/18 23:01:24               Main Document
                                                                                       Pg 3 of 4
                                                                                         Account Owner          Mr. Lee A Bressler
                                                                                         Beneficiary            Eden J Bressler
                                                                                         Account Number         307755435−01
                                                                                         Amount Enclosed
                                                                                         Make checks payable to New York’s 529 College Savings Program
                                                                                         Direct Plan.


             * 30775543501 Q318 *              * 30775543501 Q318 *
                                                                                                                                             Total Contribution

                                                                                                                                             Rollover (Principal)
                                                                                                                                             Rollover (Earnings)
                     Check this box if this contribution is a "rollover."
                     See reverse for further instructions.                               New York’s 529 College Savings Program currently includes two separate
                                                                                         529 plans. The Direct Plan is sold directly by the Program. You may
         None of the State of New York, its agencies, the FDIC, The                      also participate in the Advisor Plan, which is sold exclusively through
         Vanguard Group, nor Ascensus Broker Dealer Services,                            financial advisors and offers investment options that are not available
         Inc. insures your account or guarantees the principal                           under the Direct Plan. However, the fees and expenses of the Advisor
         deposited therein or any investment returns on any account                      Plan are higher and include financial advisor compensation. Be sure to
         or investment portfolio.                                                        understand the options available before making an investment decision.




                                                                                         Account Owner          Mr. Lee A Bressler
                                                                                         Beneficiary            Eden J Bressler
                                                                                         Account Number         307755435−01
                                                                                         Amount Enclosed
                                                                                         Make checks payable to New York’s 529 College Savings Program
                                                                                         Direct Plan.


             * 30775543501 Q318 *              * 30775543501 Q318 *
                                                                                                                                             Total Contribution

                                                                                                                                             Rollover (Principal)
                                                                                                                                             Rollover (Earnings)
                     Check this box if this contribution is a "rollover."
                     See reverse for further instructions.                               New York’s 529 College Savings Program currently includes two separate
                                                                                         529 plans. The Direct Plan is sold directly by the Program. You may
         None of the State of New York, its agencies, the FDIC, The                      also participate in the Advisor Plan, which is sold exclusively through
         Vanguard Group, nor Ascensus Broker Dealer Services,                            financial advisors and offers investment options that are not available
         Inc. insures your account or guarantees the principal                           under the Direct Plan. However, the fees and expenses of the Advisor
         deposited therein or any investment returns on any account                      Plan are higher and include financial advisor compensation. Be sure to
         or investment portfolio.                                                        understand the options available before making an investment decision.




                                                                                         Account Owner          Mr. Lee A Bressler
                                                                                         Beneficiary            Eden J Bressler
                                                                                         Account Number         307755435−01
                                                                                         Amount Enclosed
                                                                                         Make checks payable to New York’s 529 College Savings Program
                                                                                         Direct Plan.


             * 30775543501 Q318 *              * 30775543501 Q318 *
                                                                                                                                             Total Contribution

                                                                                                                                             Rollover (Principal)
                                                                                                                                             Rollover (Earnings)
                     Check this box if this contribution is a "rollover."
                     See reverse for further instructions.                               New York’s 529 College Savings Program currently includes two separate
                                                                                         529 plans. The Direct Plan is sold directly by the Program. You may
         None of the State of New York, its agencies, the FDIC, The                      also participate in the Advisor Plan, which is sold exclusively through
         Vanguard Group, nor Ascensus Broker Dealer Services,                            financial advisors and offers investment options that are not available
         Inc. insures your account or guarantees the principal                           under the Direct Plan. However, the fees and expenses of the Advisor
         deposited therein or any investment returns on any account                      Plan are higher and include financial advisor compensation. Be sure to
         or investment portfolio.                                                        understand the options available before making an investment decision.

                                                                                                                                                              PERF02
103635 TR3   41467 P56964 3100003   398208 STM 307755435−01 EDY −P1   1041467   −2
   18-13098-mg             Doc 22         Filed 11/13/18           Entered 11/13/18 23:01:24                     Main Document
                                                                  Pg 4 of 4
If this contribution to your New York’s 529 College Savings Program Direct Plan account is a rollover from another state’s 529 plan, a
Coverdell Education Savings Account, or a U. S. Savings Bond, you must provide documentation related to the principal and earnings portion
of your assets for tax purposes. If we do not receive this information, your contribution will be designated as 100% earnings and will be fully
taxable at distribution.
      ¬      529 Plan Assets (held in another state’s plan): Provide an account statement issued by the state’s 529 program which shows
             the earnings or loss portion of your withdrawal.
      ¬      Coverdell Education Savings Accounts: Provide an account statement or documentation issued by the account custodian
             that shows the basis and earnings in your account.
      ¬      U.S. Savings Bond: Provide an account statement or IRS Form 1099−INT from the redeeming institution that shows the interest
             which has accrued on the bond.
Please note your contributions will be allocated according to your most recent investment allocation instructions.

New York’s 529 College Savings Program Direct Plan is described in the current applicable Program Brochure and Tuition Savings
Agreement. Accounts are opened by completing an Enrollment Form. All of these should be read carefully before opening an account. The
value of your account will vary based on market conditions and the performance of the investment options you select, and may be more or less
than the amount you deposit. Tax benefits are subject to certain limitations and certain withdrawals are subject to federal, state and local taxes.
If you are a resident or taxpayer of another state, you should consider whether that state offers a 529 Plan with tax or other benefits that are
not available through this Program. You should consult your tax advisor. Investments may be made through Ascensus Broker Dealer
Services, Inc. and Vanguard Marketing Corporation, as distributors.




If this contribution to your New York’s 529 College Savings Program Direct Plan account is a rollover from another state’s 529 plan, a
Coverdell Education Savings Account, or a U. S. Savings Bond, you must provide documentation related to the principal and earnings portion
of your assets for tax purposes. If we do not receive this information, your contribution will be designated as 100% earnings and will be fully
taxable at distribution.
      ¬      529 Plan Assets (held in another state’s plan): Provide an account statement issued by the state’s 529 program which shows
             the earnings or loss portion of your withdrawal.
      ¬      Coverdell Education Savings Accounts: Provide an account statement or documentation issued by the account custodian
             that shows the basis and earnings in your account.
      ¬      U.S. Savings Bond: Provide an account statement or IRS Form 1099−INT from the redeeming institution that shows the interest
             which has accrued on the bond.
Please note your contributions will be allocated according to your most recent investment allocation instructions.
New York’s 529 College Savings Program Direct Plan is described in the current applicable Program Brochure and Tuition Savings
Agreement. Accounts are opened by completing an Enrollment Form. All of these should be read carefully before opening an account. The
value of your account will vary based on market conditions and the performance of the investment options you select, and may be more or less
than the amount you deposit. Tax benefits are subject to certain limitations and certain withdrawals are subject to federal, state and local taxes.
If you are a resident or taxpayer of another state, you should consider whether that state offers a 529 Plan with tax or other benefits that are
not available through this Program. You should consult your tax advisor. Investments may be made through Ascensus Broker Dealer
Services, Inc. and Vanguard Marketing Corporation, as distributors.




If this contribution to your New York’s 529 College Savings Program Direct Plan account is a rollover from another state’s 529 plan, a
Coverdell Education Savings Account, or a U. S. Savings Bond, you must provide documentation related to the principal and earnings portion
of your assets for tax purposes. If we do not receive this information, your contribution will be designated as 100% earnings and will be fully
taxable at distribution.
      ¬      529 Plan Assets (held in another state’s plan): Provide an account statement issued by the state’s 529 program which shows
             the earnings or loss portion of your withdrawal.
      ¬      Coverdell Education Savings Accounts: Provide an account statement or documentation issued by the account custodian
             that shows the basis and earnings in your account.
      ¬      U.S. Savings Bond: Provide an account statement or IRS Form 1099−INT from the redeeming institution that shows the interest
             which has accrued on the bond.
Please note your contributions will be allocated according to your most recent investment allocation instructions.
New York’s 529 College Savings Program Direct Plan is described in the current applicable Program Brochure and Tuition Savings
Agreement. Accounts are opened by completing an Enrollment Form. All of these should be read carefully before opening an account. The
value of your account will vary based on market conditions and the performance of the investment options you select, and may be more or less
than the amount you deposit. Tax benefits are subject to certain limitations and certain withdrawals are subject to federal, state and local taxes.
If you are a resident or taxpayer of another state, you should consider whether that state offers a 529 Plan with tax or other benefits that are
not available through this Program. You should consult your tax advisor. Investments may be made through Ascensus Broker Dealer
Services, Inc. and Vanguard Marketing Corporation, as distributors.
